Citation Nr: 0634456	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  01-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed arthritis.  

2.  Entitlement to service connection for a claimed bilateral 
ankle disorder.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of lumbosacral strain.  

4.  Entitlement an initial rating in excess of 10 percent for 
the service-connected headaches, as the residual of a head 
injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1979.  

This case has been before the Board of Veterans' Appeals 
(Board) on several occasions, the last time November 2005 
when it was remanded for further development.  



REMAND

The veteran seeks service connection for arthritis and for 
bilateral ankle disability.

In a statement received by the Board in October 2006, the 
veteran reported that there was outstanding evidence that 
would support his claims.  Specifically, he requested that VA 
obtain records of his August 2006 treatment at the VA Medical 
Center in Asheville, North Carolina.  Such records reportedly 
showed that his body was full of arthritis.  

In June 2003, during the course of the appeal, the Board 
granted the veteran's claims of service connection for the 
residuals of lumbosacral strain and for headaches, as the 
residual of a head injury.  

In August 2003, the RO effected those decisions and assigned 
an initial 10 percent rating for each disability.  

Those actions constituted initial rating awards.  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In October 2003, the RO received the veteran's Notice of 
Disagreement (NOD) with those ratings; thus initiating a 
potential appeal on each issue.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2006).  

Since the veteran submitted a timely NOD regarding the 
ratings for his service-connected low back disability and for 
his service-connected residuals of head injury, the Board is 
required to remand such issues to the RO for issuance of a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

On March 3, 2006, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.  That 
decision concerned VA's duty to notify him of the information 
and evidence necessary to substantiate his claim for VA 
benefits.  

The Court held that VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  As previously 
defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In the present appeal, the veteran was provided with notice 
of the type of information and evidence needed to 
substantiate his claims for service connection for arthritis 
and for bilateral ankle disability.  However, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for either of 
those disabilities.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO must undertake to ensure 
compliance with the VA's duties to assist 
the veteran in the development of his 
appeal with respect to service connection 
for arthritis and a bilateral ankle 
disability.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(2006).  In 
so doing, the RO must inform the veteran 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is 
awarded.  Also includes an explanation as 
to the type of evidence that is needed to 
establish both a disability rating and an 
effective date.  

2.  The RO also must issue an SOC 
concerning the claims for increased 
initial ratings for the service-connected 
residuals of low back strain and 
headaches.  If, and only if, the veteran 
completes his appeal by filing a timely 
Substantive Appeal should those issues be 
returned to the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 
202 (2006).  

3.  The RO should request the records of 
the veteran's treatment from July 2006 
through the present at the VA Medical 
Center (MC) in Asheville, North Carolina.  
Such records must be requested directly 
from the VAMC and should include, but are 
not limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  

Also request that the veteran provide any 
such records he may have in his 
possession.  The efforts to obtain such 
records must be performed in accordance 
with 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

4.  Following completion of the 
development of the requested action, the 
RO should readjudicate the issues of 
service-connection for arthritis and 
service connection for bilateral ankle 
disability in light of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





